EXHIBIT 12.1 COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES AND PREFERENCE DIVIDENDS Year ended June 30, Earnings: Net increase (decrease) in net assets from operations $ ) $ ) $ ) $ ) $ ) Fixed charges Adjusted earnings $ ) $ ) $ ) $ ) $ Fixed charges: Interest expense $ Amortization of deferred loan costs Total fixed charges $ Preference dividends Total fixed charges and preference dividends $ Ratio of earnings to fixed charges ) Deficiency of earnings to cover fixed charges and preference dividends $ (less than 1:1 ratio)
